Citation Nr: 0710326	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  05-24 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
postoperative residuals of detachment of the retina of the 
left eye.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1946 to June 
1947.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran requested a Board hearing in his June 2005 VA 
Form 9.  The hearing was scheduled for October 2005, and the 
veteran was notified.  The veteran failed to appear for the 
hearing.  To the Board's knowledge, the veteran has offered 
no explanation as to why he was unable to appear for the 
scheduled hearing, and he has since made no request for 
another hearing.  Accordingly, the Board will proceed to a 
decision on this appeal, as if the veteran's hearing request 
had been withdrawn.  See 38 C.F.R. § 20.704(d) (2006) 
[failure to appear for a scheduled hearing is treated as a 
withdrawal of the request].


FINDINGS OF FACT

1.  The postoperative residuals of detachment of the retina 
of the left eye are manifested by corrected visual acuity of 
5/200 (for rating purposes); corrected visual acuity is no 
worse than 20/30 in the right eye.

2.  The veteran has chronic retinal detachment in the left 
eye with occasional, brief episodes of pain.  


CONCLUSIONS OF LAW

The criteria for a combined disability rating of 40 percent, 
but not higher, for postoperative residuals of detachment of 
the retina of the left eye have been met.  38 U.S.C.A. §1155 
(West 2002); 38 C.F.R. §§ 3.383, 4.75, 4.78, 4.84a, 
Diagnostic Codes 6008, 6074 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
The record reflects that the veteran was provided the notice 
required under the VCAA, to include notice that he should 
submit any pertinent evidence in his possession, in a letter 
mailed in September 2004.  

While the veteran has not been provided notice of the type of 
evidence necessary to establish an effective date for an 
increased rating for a detached retina, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The originating agency will have the 
opportunity to provide notice as to this element before 
deciding this matter when effectuating the Board's decision 
granting an increased rating.   

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by obtaining service medical records and 
VA treatment records.  In addition, the veteran was afforded 
two VA examinations in September 2004.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate his claim.  The Board is also unaware of any 
such outstanding evidence.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Under 38 C.F.R. § 4.84a, DC 6008 (2006) detachment of retina, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest-requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology and with a minimum rating, during active pathology, 
of 10 percent.  

Under 38 C.F.R. § 4.75 (2006) the best distant vision 
obtainable after best correction by glasses will be the basis 
for rating, except in cases of keratoconus in which contact 
lenses are medically required.  
Analysis

The veteran is seeking an increased disability rating for 
detachment of retina in the left eye, which is currently 
evaluated as 30 percent disabling under 38 C.F.R. § 4.84a, 
Diagnostic Code 6070 (2006).  Service connection for 
detachment of the retina in the left eye was originally 
granted in June 1947 when he was discharged from service due 
to detachment of the retina.  He essentially contends that 
the symptomatology associated with the service-connected 
disability, such as pain, is more disabling than is 
contemplated by the 30 percent rating.  

In terms of the veteran's visual acuity, there has been no 
change in his vision which would warrant an increased rating.  
An outpatient treatment record of May 2004 reveals best 
corrected distant visual acuity of 20/40 in the right eye and 
counting fingers at four feet in the left eye.  Both VA 
examinations completed in September 2004 disclosed that the 
veteran had best corrected visual acuity of 20/25-2 in the 
right eye and counting fingers at four feet in the left eye.  
The most recent examination report of Feburary 2005 notes 
that the veteran had best corrected visual acuity of 20/25+2 
in the right eye and counting fingers at four feet in the 
left eye.  A December 2004 private treatment record reveals 
that the veteran's best corrected visual acuity was 20/30 in 
the right eye and 20/400 in the left eye.  Although the 
evidence is unclear of what the best corrected distant visual 
acuity is in the right eye, the physician in the December 
2004 treatment records reported a better level of visual 
acuity in the left eye than what was demonstrated in the 
foregoing examinations.  Therefore, a higher evaluation is 
not warranted for visual acuity impairment.

The veteran was previously granted a 30 percent rating under 
DC 6070, which contemplated blindness in one eye with only 
light perception, and 20/40 visual acuity in the other eye.  
The outpatient treatment records and VA examinations, 
however, show that the veteran has finger counting ability in 
his left eye from four feet.  Therefore, under 38 C.F.R. § 
4.84a, a rating under DC 6074 is more appropriate.  This 
change in diagnostic code, however, does not modify the 
rating percentage in any way.  

Even if the right eye had declined in visual acuity, the 
Court affirmed, in Villano v. Brown, 10 Vet. App. 248 (1997), 
the Board's decision, holding that, although § 4.78 does 
require that non-service-connected vision impairment be taken 
into account when initially determining the effect of 
aggravation of a visual disability, that regulation precludes 
consideration of any increase in disability in the non 
service-connected eye after the initial rating has been made 
unless there is blindness in the non service-connected eye.  
In essence, applying the Court's interpretation of the 
pertinent regulations to this case, the condition of the 
veteran's non-service-connected right eye at the time of the 
June 1947 initial rating determines the level of visual 
acuity for the right eye to be used in all future evaluations 
of the service-connected left eye, and that determination 
does not change with time (short of blindness), even though 
the non-service-connected eye may worsen.  As the veteran's 
right eye was found to have 20/15 vision in the June 1947 
Certificate of Disability for Discharge, Diagnostic Code 6074 
is the most appropriate diagnostic code to evaluate the 
veteran's visual acuity.  The code provides only a 30 percent 
rating.  A higher rating for impairment of visual acuity is 
therefore not warranted.  

The Board notes that the veteran's disability may also be 
evaluated under Diagnostic Code 6008, which provides criteria 
in addition to visual impairment, under which the disability 
may be evaluated.  VA treatment records show no evidence of 
impairment of field vision.  A February 2005 record notes 
that the visual field testing showed good fixation so an 
evaluation based on field loss would not result in a higher 
rating.  The treatment records, however, do show continuance 
of active pathology.  

The veteran's most recent outpatient treatment records and VA 
examination reports show that the veteran has pain in his 
left eye and chronic retinal detachment.  In an outpatient 
treatment record of May 2004, the veteran reported to having 
pain "off and on" one to two times a week, which he takes 
Tylenol to relieve.  Another physician noted in May 2004 that 
the veteran had chronic retinal detachment.  In a September 
2004 VA examination, the veteran reported experiencing sharp 
pain in his left eye at times.  The examiner stated that the 
veteran has chronic retinal detachment in the left eye, and 
referred the veteran to the retina clinic.  In the clinic, 
the veteran reported that the sharp shooting pain in his left 
eye lasted approximately five to ten minutes.  He described 
the pain to be at a level of eight out of ten before taking 
Tylenol.  

Since there is evidence that the veteran has chronic 
detachment of his retina, an additional 10 percent rating 
under DC 6008 is warranted; however, in view of short 
duration of the episodes of pain and the fact that they 
apparently only occur about twice a week, the Board concludes 
that more than an additional 10 percent is not warranted.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  

Extra-schedular Consideration

In addition, the Board has considered whether this case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration.  The 
record reflects that the veteran has not required frequent 
hospitalizations for his left eye disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 40 percent evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.  



							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an increased rating of 40 percent for the 
postoperative residuals of detachment of the retina of the 
left eye is granted, subject to the legal criteria governing 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


